Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 and 15-21 are allowed. 
Sueoka (US 2018/0052298, hereinafter Sueoka) is the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, Sueoka fails to teach or suggest “…wherein a first shock absorbing material is disposed on at least one of the restriction portion or an abutting portion of the movable frame that abuts onto the restriction portion and a second shock absorbing material is disposed on at least one of the engagement portion of the movable frame or the locking member2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Re claim 2, Sueoka fails to teach or suggest “…where the locking member is positioned at the second position, and wherein the locking member has a length corresponding to an interval between the first engagement portion and the second engagement portion that is formed when the first movable frame and the second movable frame abut onto the first restriction portion and the second restriction portion respectively and the locking member is inserted into a space between the first engagement portion and the second engagement portion or withdrawn from the space between the first engagement portion and the second engagement portion2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 2.
Re claim 3, Sueoka fails to teach or suggest “…the second movable frame such that the first movable frame and the second movable frame are unfixed in a case where the locking member is positioned at the second position, and wherein the locking member has a first rack portion that is supported to be movable along an optical axis of the optical member and of which teeth are linearly arranged along the optical axis, a second rack portion that is supported to be movable along the optical axis and of which teeth are linearly arranged along the optical axis, and a pinion gear that is disposed between the first rack portion and the second rack portion and is rotated by a rotational driving force from an electric actuator such that the first rack portion and the second rack portion move in opposite directions2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 3.
Re claim 4, Sueoka fails to teach or suggest “…wherein the locking member is supported to be rotationally movable around an optical axis of the optical member or rotationally movable around a rotation axis that is different from the optical axis of the optical member and is parallel to the optical axis, wherein the electric actuator is composed of an electric motor and a power transmission mechanism that transmits a rotational driving force of the electric motor to the locking member and causes the locking member to rotationally move between the first position and the second position, and wherein the holding mechanism is a worm gear incorporated into the power transmission mechanism2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 4.
Re claim 6, Sueoka fails to teach or suggest “…and a holding mechanism that holds the locking member at the first position in a case where the electric actuator is turned off in a state where the movable frame is fixed by the locking member, wherein the holding mechanism is an elastic member that elastically holds the restriction portion in the optical axis direction of the optical member, and wherein, in a case where the linear motor causes the movable frame to abut onto the restriction portion and the elastic member is compressed, the locking member is movable by the electric actuator to the first position at which the locking member engages with the engagement portion2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 6.
Re claim 7, Sueoka fails to teach or suggest “…wherein the electric actuator is an electric motor that causes the locking member to rotationally move between the first position and the second position, wherein the holding mechanism includes an elastic member that elastically holds the restriction portion in the optical axis direction of the optical member and the engagement portion in which a recess portion that inhibits rotational movement of the locking member in a case where the locking member engages with the recess portion is formed, and wherein, in a case where the linear motor causes the movable frame to abut onto the restriction portion and the elastic member is compressed, the locking member is rotationally movable by the electric motor to the first position at which the locking member engages with the recess portion of the engagement portion2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 7.
Re claim 8, Sueoka fails to teach or suggest “…wherein the holding mechanism is a spring member that becomes resistance against rotational movement of the locking member in a direction toward the second position in a case where the locking member rotationally moves to the first position, wherein the spring member is a tension spring that is disposed between the locking member and the fixed frame, wherein the first position and the second position of the locking member are positioned on opposite sides with a neutral position, at which the tension spring expands most, interposed therebetween, wherein the tension spring urges the locking member in a direction toward the first position in a case where the locking member rotationally moves in the direction toward the first position beyond the neutral position, and wherein the tension spring urges the locking member in a direction toward the second position in a case where the locking member rotationally moves in the direction toward the second position beyond the neutral position2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 8.
Dependent claims 5, 9-13, and 15-21 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sueoka is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Sueoka discloses a lens barrel comprising: a fixed frame (6); a movable frame (2) that holds an optical member (lens L) and is supported by the fixed frame to be movable along an optical axis direction of the optical member (fig 1); a linear motor (16) that drives the movable frame in the optical axis direction of the optical member (par [0032]); a restriction portion (34/30, par [0039], fig 3) that is provided on the fixed frame (par [0039]), abuts onto the movable frame at an end portion on one side of a movable range of the movable frame, and restricts movement of the movable frame (par [0039]); an engagement portion (32) provided on the movable frame (fig 7); a locking member (30) that moves between a first position at which the locking member engages with the engagement portion of the movable frame and a second position at which the locking member is withdrawn from the engagement portion of the movable frame, the locking member fixing the movable frame between the restriction portion and the locking member in a case where the movable frame moves to a position at which the movable frame abuts onto the restriction portion and the locking member moves to the first position (par [0008], [0038]-[0039], fig 7); an electric actuator (18/36) that causes the locking member to move between the first position and the second position (par [0039]); and a holding mechanism that holds the locking member at the first position in a case where the electric actuator is turned off in a state where the movable frame is fixed by the locking member (par [0043]), wherein an abutting member (34) that is provided on the fixed frame, is provided at least on a side opposite to the engagement portion of the movable frame with respect to the locking member having moved to the first position, and receives a force applied to the locking member from the movable frame via the engagement portion (par [0043]-[0046], fig 7), and wherein the abutting member is separate from the electric actuator (figs 4-7).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696